IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,245-02


                 EX PARTE MAURICE SAMUEL ARRINGTON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 69198-B IN THE 426TH DISTRICT COURT
                               FROM BELL COUNTY


Per curiam. A LCALA, J., filed a concurring opinion.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession with

intent to deliver a controlled substance weighing four grams or more but less than 200 grams and

sentenced to thirty-five years’ imprisonment. The Third Court of Appeals affirmed his conviction.

Arrington v. State, No. 03-13-00066-CR (Tex. App.—Austin March 5, 2015)(not designated for

publication).

        Applicant contends that his trial counsel rendered ineffective assistance because counsel: (1)
                                                                                                         2

failed to file a motion to suppress the evidence based on an illegal arrest; (2) failed to a file a motion

to suppress Applicant’s statement obtained by police following an illegal arrest; (3) failed to suppress

Applicant’s coerced confession and interrogation video; (4) allowed the prosecution to delete parts

of the interrogation video to make Applicant’s statements admissible in court; (5) failed to file a

motion to disclose informant(s); (6) failed to object to Applicant’s denial of a public trial; (7) failed

to conduct an investigation into expert witness Detective Carl Pergande; (8) failed to object to the

admission of firearms; (9) failed to object to insinuations by the State that Applicant intended to hurt

the confidential informant; (10) failed to object to the prosecution “vouching” for a witness; (11)

failed to object to the altered interrogation video; (12) failed to object to the admission of

Applicant’s criminal history that was over ten years old; (13) failed to object to the State’s comment

on Applicant’s right to remain silent during police questioning; (14) failed to present a defense; and,

(15) failed to object to the State entering into evidence the police reports during closing argument.

        Applicant also contends that appellate counsel rendered ineffective assistance for failing to

raise sufficiency of the evidence on direct appeal.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court shall also order appellate counsel to respond to Applicant’s claim of ineffective assistance

of counsel. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.
                                                                                                      3

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make findings of fact and conclusions

of law as to whether the performance of Applicant’s appellate counsel was deficient and, if so,

whether counsel’s deficient performance prejudiced Applicant. The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: January 11, 2017
Do not publish